ROBERT F. COLLINS, District Judge.
Debtor, Executive Office Centers, Inc., has moved this Court for leave to appeal an interlocutory order rendered by the Honorable T.M. Brahney, III, United States Bankruptcy Judge.
Whether to review interlocutory order of bankruptcy court is a matter left largely to the discretion of the district judge. Viburnum One Assoc. v. Flavin Ent., Inc., 446 F.Supp. 652 (Mo.1978). Such review is generally discouraged. Generally, district courts are not to consider the merits of the order to be appealed but rather to determine whether the bankruptcy court has stated some rational or reasonable basis for its decision or whether the applicant has known that the bankruptcy court acted arbitrarily or capriciously or abused its discretion. In Re Tidewater Group, Inc., 22 B.R. 500 (Bankr.N.D.Ga.1982); Collier on Bankruptcy, ¶ 3.03 at pp. 160-161 (15th Ed). After reviewing the record, applicable law, and the submitted memoranda, the Court must conclude that there is no showing that the Bankruptcy Court was arbitrary or capricious.
For these reasons, leave to appeal is hereby DENIED.